Citation Nr: 1044109	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  10-25 036	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel




REMAND

The Veteran had active military service from February 1962 to 
June 1969 and from January 1971 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In a July 2010 statement received at the Board in October 2010, 
the Veteran requested to personally appear before a member of the 
Board at a hearing held in Washington D.C.  The Veteran was 
scheduled for a February 2011 hearing before a Veterans Law Judge 
in Washington D.C.  In November 2010, the Veteran's 
representative wrote a statement wherein it was noted that the 
Veteran instead wished to appear before a member of the Board by 
way of a videoconference hearing from the RO.

The Board also notes that the Veteran had also requested a 
personal hearing before a RO hearing officer.  The RO should 
clarify the Veteran's request with respect to such a hearing.

In view of the foregoing, the case is REMANDED for the following 
action:

1.  The RO should clarify whether the 
Veteran still desires a hearing by a 
decision review officer at the RO.  If he 
does, such a hearing should be scheduled 
and the decision review officer is free to 
undertake any additional development she/he 
believes is necessary.  A supplemental 
statement of the case should be issued as 
appropriate.

2.  Thereafter, schedule the Veteran for a 
videoconference hearing before a member of 
the Board.   The RO should notify the 
Veteran of the date and time of the hearing 
in accordance with 38 C.F.R. § 20.704(b) 
(2010).  The Veteran and his representative 
should be given the opportunity to review 
the file and prepare for the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

